 




EXHIBIT 10.10




DIRECTOR’S NON-DISCLOSURE AGREEMENT




THIS AGREEMENT made as of [_____________], by and between Lightwave Logic, Inc.,
located at 369 Inverness Parkway, Suite 350, Englewood, CO 80112 (the
“Company”); and [___________] (“Director”) whose address is
[______________________________].




WHEREAS, Company is developing next generation proprietary photonic devices that
are based on its advanced electro-optical polymer material systems, which
involves the development and utilization of information not generally known in
the industry or industries in which the Company is or may become engaged.




WHEREAS, [the Company desires to appoint the Director as]/[the Director is] a
member of the Company’s Board of Directors [and the Director accepts such
appointment];




WHEREAS, in performing his services as a director for Company, Director will
necessarily be given access to “secret information” (defined below), which will
be identified by Company as such; and




WHEREAS, the use of the secret information by, or its disclosure to, any person
or organization other than Company and its employees or Director would be highly
detrimental and damaging to Company.




NOW THEREFORE, with the foregoing recitals being incorporated herein by
reference and deemed an essential part hereof and in consideration of the mutual
promises, covenants and conditions contained herein, the parties agree as
follows:




Section 1.

Secret Information




For the purposes of this Agreement, “secret information” shall mean information
relating to the Company’s methods, concepts, ideas, products, and services which
is of a proprietary or confidential nature, whether communicated orally or in
writing, data or sample form, including, without limitation, concepts,
techniques, processes, designs, cost data, computer programs, and other know-how
that is disclosed to the Director by the Company.  




Section 2.

Nondisclosure of Secret Information




2.1

Non-disclosure. Director shall not, without the prior written consent of the
Company, disclose such secret information to any third party, including any
third party consultant(s).  Further, Director shall only use the secret
information pursuant to and for the purpose of performing his services as a
director for Company. The parties acknowledge that irreparable injury and damage
will result from disclosure of the secret information to unauthorized third
parties or from utilization of the secret information for any purpose other than
the purposes described herein. Also, Director shall take all reasonable steps to
ensure that the secret information in the Director’s possession remains
confidential.





1







--------------------------------------------------------------------------------

 










The foregoing restrictions shall not be applicable to any information which:




(a)

the Director can show was previously known to him prior to receipt from the
Company, without breach of an obligation of confidence to any third party;




(b)

is now, or hereafter, comes into the public domain as, for example, by
publications, including issued United States and foreign patents, or is
otherwise legally known or available to the public through sources other than
the Director;




(c)

is subsequently legally disclosed to the Director by a third party not owing
obligations of confidence to the Company, or




(d)

is, or will be, developed independently by the Director solely through his
affiliates which have not been exposed directly or indirectly to the secret
information, or




(e)

the Director is obligated to produce as a result of a court order or other valid
and legally enforceable mandate, provided that the Company has been given notice
thereof and an opportunity to waive its rights or to seek a protective order or
other appropriate remedy.




For the purposes of this Section 2, disclosures which provide specific detailed
information shall not be deemed to be within the foregoing exceptions merely
because they are embraced by more general disclosures in the public domain or in
the Director’s possession.  In addition, any combination of features shall not
be deemed to be within the foregoing exceptions merely because information about
individual components are separately in the public domain or in the Director’s
possession, but only if the combination itself and its principle of operation
are in the public domain or in the lawful possession of the Director without
restriction on disclosure.




2.2

Return of documents. Upon termination of Director’s position as a member of the
Company’s Board Of Directors, Director agrees that all documents, records,
notebooks and similar repositories of or containing secret information,
including copies of such materials, then in its possession, whether prepared by
it or others, will be returned to the Company.




2.3

Director acknowledges that the secret information belongs to Company, that
Company claims the secret information comprises trade secrets, claims that the
secret information is confidential to Company and that each of the obligations
assumed by Director in this, and the other paragraphs contained herein, is a
material inducement to disclose the secret information to Director.




Section 3.

No License Granted




Nothing herein shall be deemed to confer on the Director a license or other
right to use the secret information disclosed hereunder for any purpose other
than the purposes expressly stated in this Agreement.  Specifically and without
limitation, Director shall have no license or





2







--------------------------------------------------------------------------------

 




right to use any secret information in developing any invention, discovery,
know-how, trade secret, patent, trademark, or copyright.




Section 4.

Enforcement




In the event that the Director shall breach this Agreement, or in the event that
such breach appears to be an imminent possibility, Company shall be entitled to
all legal and equitable remedies afforded it by law as a result of the breach
(including an injunction restraining the party or parties about to commit any
breach of this Agreement, or who have committed a breach of it, without showing
or proving any actual damage sustained by Company), and may, in addition to any
and all other forms of relief, recover from Director all reasonable costs and
attorneys' fees encountered by it in seeking any such remedy.




Section 5.

Binding Effect




This Agreement shall be binding upon the parties to this Agreement and upon
their respective executors, administrators, legal representatives, successors
and assigns.




Section 6.

Applicable Law




This Agreement shall be governed for all purposes by the laws of the State of
Colorado, with Denver County, Colorado as the agreed upon proper venue. The
Company shall retain all rights and remedies afforded it under the patent,
trademark, copyright and other laws of the United States and the States thereof,
and of other countries, including without limitation any laws designed to
protect proprietary or secret information.




In witness, the parties executed this Agreement on the date first shown above.




Witness

Director







__________________

________________________

Name:_____________

Name: __________________




Witness

Company







__________________

By:________________________

Name:_____________

Name: __________________

Title: __________________











3





